        Case 3:20-cr-00042-GMG-RWT Document 1 Filed 10/30/20 Page 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                  f     RLEO
                                                                  for the
                                                 Northern District of West Virginia
                                                                                                                         OCT30 2020
                                                                                                                  U.S. DISTRICT COURT-VVVND
                  United States of America                           )                                             MARTINSBURG, WV 25401
                               V.
                                                                     )       CaseNo.
                                                                     )
                                                                     )
                   Timothy John Watson                               )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               01/08/2020 10/30/2020
                                                    -                       in the county of         Jefferson County          in the
     Northern          District of         West Virginia      ,   the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C.   § 371                               Conspiracy to Commit Offense Against United States
18 U.S.C.   § 922(o)                            Illegal Possession and Transfer of a Machinegun
26 U.S.C.   § 5861 (a)                          Unlawfully Engaging in the Business of Manufacturing Firearms




         This criminal complaint is based on these facts:
See attached Affidavit (incorporated by reference).




         ~f Continued on the attached sheet.

                                                                                               Complainant’s signature

                                                                                        Mark McNeal, FBI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date: ______________2c~ Z~
                                                                              ‘~                          ?~
                                                                                                  Judge ‘s signature

City and state:                         Martinsburg, VW                       Robert W. Trumble, United States Magistrate Judge
                                                                                               Printed name and title
